                    Case 20-11602-BLS               Doc 79        Filed 08/03/20          Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.


                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON AUGUST 5, 2020 AT 10:00 A.M. (ET)
                       BEFORE THE HONORABLE BRENDAN L. SHANNON



    Please note that you must appear through both Courtcall and Zoom. To appear via video
               conference via Zoom parties should use the following instructions:

                                   Topic: Factom - 20-11602 (BLS)
                     Time: Aug 5, 2020 10:00 AM Eastern Time (US and Canada)

                                          Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1607154454

                                             Meeting ID: 160 715 4454
                                                Passcode: 449938

    Please note that you must appear through both Courtcall and Zoom. To appear via video
               conference via Zoom parties should use the following instructions:

             To appear telephonically via Courtcall , Parties must make prior arrangements
                                Courtcall by telephone (866) 582-6878.



    I.       CONTINUED MATTERS:

             1.     Motion of Fastforward Innovations, LTD to Transfer Venue to United States
                    Bankruptcy Court for the Western District of Texas [D.I. 38; filed 07/08/20]

                    Objection/Response Deadline:                    TBD.



1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
           Case 20-11602-BLS       Doc 79       Filed 08/03/20     Page 2 of 3



           Objections/Responses Received:        None to date.

           Related Documents:

           A.     Notice of Hearing on Motion of Fastforward Innovations, LTD to Transfer
                  Venue to United States Bankruptcy Court for the Western District of Texas
                  [D.I. 54; filed 07/13/20].

           B.     Amended Notice of Hearing [D.I. 77; filed 08/03/20].
           Status: This matter has been continued to the October 7, 2020, omnibus hearing.

      2.   Motion of Fastforward Innovations, LTD to Dismiss Case [D.I. 39; filed 07/08/20].

           Objection/Response Deadline:          TBD.

           Objections/Responses Received:        None to date.

           Related Documents:

           A.     Notice of Hearing on Motion of Fastforward Innovations, LTD to Transfer
                  Venue to United States Bankruptcy Court for the Western District of Texas
                  [D.I. 55; filed 07/13/20].

           B.     Amended Notice of Hearing [D.I. 77; filed 08/03/20].
           Status: This matter has been continued to the October 7, 2020, omnibus hearing.

II.   MATTERS GOING FORWARD:

      3.   Debtor’s Motion for Order (A) Terminating Current Confirmation Dates and
           Deadlines and (B) Scheduling Adjourned Confirmation Hearing, Setting Related
           Deadlines, and Approving Form of Ballots and Notice [D.I. 73; filed 07/29/20].

           Objection/Response Deadline:          August 3, 2020.

           Objections/Responses Received:        None.

           Related Documents:

           A.     Motion to Shorten Notice with Respect to Debtor’s Motion for Order (A)
                  Terminating Current Confirmation Dates and Deadlines and (B) Scheduling
                  Adjourned Confirmation Hearing, Setting Related Deadlines, and
                  Approving Form of Ballots and Notice [D.I. 74; filed 07/29/20].

           B.     Order Approving Motion to Shorten Notice with Respect to Debtor’s
                  Motion for Order (A) Terminating Current Confirmation Dates and
                  Deadlines and (B) Scheduling Adjourned Confirmation Hearing, Setting


                                            2
             Case 20-11602-BLS        Doc 79      Filed 08/03/20     Page 3 of 3



                    Related Deadlines, and Approving Form of Ballots and Notice [D.I. 75;
                    filed 07/30/20].
             C.     Notice of Hearing on Debtor’s Motion for Order (A) Terminating Current
                    Confirmation Dates and Deadlines and (B) Scheduling Adjourned
                    Confirmation Hearing, Setting Related Deadlines, and Approving Form of
                    Ballots and Notice [D.I. 76; filed 07/30/20].

             D.     Order Establishing Confirmation Hearing, Setting Related Deadlines, and
                    Approving Form of Ballot and Notice [D.I. 64; filed 07/16/20].

             E.     Notice of Confirmation Hearing, Voting Deadline, and Objection
                    Deadline [D.I. 65; filed 07/16/20].

             F.     Second Amended Chapter 11 Small Business Plan [D.I. 70; filed 07/29/20].

             G.     Schedules to Second Amended Chapter 11 Small Business Plan [D.I. 71;
                    filed 07/29/20].

             H.     Blackline Chapter 11 Versus Second Amended Chapter 11 Plan [D.I. 72;
                    filed 07/29/20].

             Status: This matter is going forward.


Dated: August 3, 2020                                KLEIN LLC
       Wilmington, Delaware
                                                     /s/ Julia Klein
                                                     Julia Klein (DE 5198)
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and –

                                                     Jeffrey Chubak (admitted pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com

                                                     Attorneys for the Debtor




                                              3
